Judgment, Supreme Court, New York County (Michael Sonberg, J.), rendered January 27, 2000, convicting defendant, after a jury trial, of attempted robbery in the third, degree, and sentencing him to a term of 2 to 4 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s challenge for cause. The record, viewed as a whole, supports the court’s determination that the prospective juror’s promise to be impartial was credible (see, People v Arnold, 96 NY2d 358, 363). While some of the panelist’s initial responses were equivocal, the court thoroughly questioned her and elicited the requisite unequivocal assurance of impartiality (see, People v Ortega, 245 AD2d 213, lv denied 91 NY2d 1011). Concur — Mazzarelli, J.P., Andrias, Wallach, Rubin and Marlow, JJ.